Citation Nr: 1145210	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-29 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for L5-S1 disc protrusion with displacement right S1 nerve root (lumbar spine disorder).

2.  Entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder and panic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1986 to 
July 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated December 2007, of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

Since filing the initial claim for service connection, the Veteran has received diagnoses for other psychiatric symptoms or disorders.  Based on the Veteran's contentions, private medical records, VA treatment records, and subsequent treatment of the claim by the RO, the Board has broadened and recharacterized the issues as entitlement to service connection for an acquired psychiatric disorder that includes major depressive disorder and panic disorder.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2011).

In this case, the claims file does not include a medical opinion addressing whether the Veteran's current lumbar spine disorder and acquired psychiatric disorder are related to service.  In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to a current disability, the evidence shows that the Veteran has been diagnosed with lumbar degenerative disc disease (DDD).  The Veteran has also been diagnosed with major depressive disorder and panic disorder.  

Concerning the question of in-service disease or injury for a lumbar spine disorder, service treatment records reflect the Veteran reported lumbar spine problems in service.  In a December 1990 service treatment record, the Veteran reported persistent back pain.  In a November 1993 service treatment record, the Veteran reported injuring his back while lifting heavy objects and reported spasms in the lower back and a tingling sensation in his toes.  The service examiner diagnosed acute lumbar strain.  In a May 1994 service treatment record, the Veteran reported low back pain and tingling in the right leg.  The service examiner diagnosed lumbar strain with possible disc disease.  

Concerning the question of in-service disease or injury for an acquired psychiatric disorder, service treatment records reflect the Veteran reported mental health problems in service.  In a June 1988 service treatment record, the Veteran reported temper problems and feelings of depression.  The service examiner provided an Axis I diagnosis of interpersonal problems v. adjustment disorder.  In a July 1988 service treatment record, the Veteran reported trouble sleeping and feeling fatigued.  In an October 1990 service treatment record, the Veteran was referred to mental health counseling and an anger management group.  In a May 1991 service treatment record, the Veteran reported episodes of severe emotional outbursts at work.  

With respect to the question of whether the current lumbar spine disability may be associated with service, other than the reported in-service back injuries, the Veteran has also reported lumbar spine symptoms that continued after service.  In an April 2006 private treatment record, the Veteran reported low back pain with left leg radicular symptoms.  In a May 2006 private treatment record, the Veteran reported a history of back pain that dates back to his military service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The private examiner in May 2006 offered the opinion that the back pain related in part to repeated bending and lifting during the Veteran's military service. 

With respect to the question of whether the current acquired psychiatric disability may be associated with service, other than the reported in-service mental health problems, the Veteran has reported acquired psychiatric symptoms that continued in the post-service period.  In an April 2006 private treatment record, the Veteran reported a history of depression.  In a December 2006 VA treatment record, the Veteran reported a history of depression since his military service.  See Bennett, 
10 Vet. App. 178 (the Board may rely upon lay testimony as to observable facts).  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's currently diagnosed lumbar spine disability and acquired psychiatric disability and his military service, in particular the reported low back injuries and reported mental health problems in service and multiple instances of post-service lumbar spine and acquired psychiatric symptoms.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The Board finds that there is a medical question presented by this case which is not currently addressed by the evidence of record.  The Board notes that no VA or private medical report is of record with an etiology opinion specifically addressing the question of the relationship of the current lumbar spine disorder to the reported in-service low back injuries or the relationship of the current acquired psychiatric disorder and the reported in-service mental health problems.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the reported low back injuries in service, the current diagnosis of a lumbar spine disability, and the Veteran's statements asserting a relationship between the current disorder and service, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current lumbar spine disability is causally related to active service.  Given the reported mental health problems in service, the current diagnosis of an acquired psychiatric disability, and the Veteran's statements asserting a relationship between the current disorder and service, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current acquired psychiatric disability is causally related to active service.  

The most recent VA treatment records in the claims file are dated in 
August 2007.  Because the Veteran has indicated that he has continued to receive regular treatment for his lumbar spine disorder and acquired psychiatric disorder since that time, there are likely additional VA treatment records potentially relevant to the claim that are outstanding.  Because these may include records that are potentially relevant to the Veteran's claim for service connection for a lumbar spine disorder and acquired psychiatric disorder, they should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file records from the VA Medical Center in Salt Lake City, Utah, dated from August 2007 to the present.  If no records can be found or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. 
§ 3.159(e) (2011).

2.  The RO/AMC should schedule the Veteran for a VA compensation examination to determine the nature and etiology of the Veteran's lumbar spine disorder.  The relevant documents in the claims folder should be made available to the VA examiner for review.  

All indicated tests and studies are to be performed.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

Based upon a review of all the record, including service treatment records, history of the Veteran, and clinical findings, the VA examiner is requested to offer the following opinion:

Is it at least as likely as not (a 50 percent or greater probability) that any current lumbar spine disability began during service or is otherwise linked to some incident of active duty?  In rendering the opinion, the VA examiner should note the multiple instances of low back pain in service.  

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

3.  The RO/AMC should schedule the Veteran for a VA compensation examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  The relevant documents in the claims folder should be made available to the VA examiner for review.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide a diagnosis or diagnoses corresponding to the claimed psychiatric disorders.

The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

Based upon a review of all the record, including service treatment records, history of the Veteran, and clinical findings, for all psychiatric diagnoses, the VA examiner is requested to offer the following opinion:

Is it at least as likely as not (that is, a 50 percent or greater probability) that the diagnosed psychiatric disorders are etiologically related to the period of active service.  In this case, the Veteran has been previously diagnosed with major depressive disorder and panic disorder.  Specifically, the examiner should comment on the in-service diagnosis of an adjustment disorder and the reported in-service symptoms of depression and anger.

4.  A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

5.  Thereafter, the RO should readjudicate the issues of service connection for a lumbar spine disorder and acquired psychiatric disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The purpose of this remand is to obtain additional development.  No inference should be drawn regarding the final disposition of the claim in question as a result of this action.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA reexamination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

